This cause coming on now to be heard upon the stipulation of the parties of record to the appeal herein and it appearing from said stipulation duly signed and filed in this Court that the appellants and appellees have amicably adjusted and settled the controversy involved in the appeal, subject to the terms and conditions of the aforesaid stipulation, and it appearing to the Court that said stipulation is in all respects a lawful and proper settlement of the controversy involved in this appeal, and that being consented to by the parties, it should be put into effect by an appropriate decree embracing the terms, conditions, provisions and agreements in said stipulation contained.
It is thereupon considered, ordered and adjudged by this Court that the decrees and orders herein appealed from be and the same are hereby severally vacated and that this cause be and the same is hereby remanded to the Circuit Court for Dade County, Florida, with directions to enter a final decree in said cause in conformity with and carrying into effect the terms and conditions of the stipulation herein before mentioned, all of which shall be certified to the said circuit court, together with the mandate of this Court hereon.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur. *Page 168